Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,070385 in view of Adams (US 20180213013).
Claims 1 in the patent and the instant application teaches {attending a first network conference using a conference application, the conference application configured to use a first conference state to interact with the first network conference {“reads on attending a first network conference by an attendee via a user equipment (UE) using a first conference state and a conferencing application for conference settings”}; 
displaying, on a display screen, Up-Next conference status comprising a meeting time for a second network conference and images of attendees that have joined the second network conference {reads on “displaying Up-Next conference status about the second network conference to the UE after receipt of conference status associated to the second network conference from the conference server”}; 
and joining the second network conference using the conference application, the conference application applying the first conference state when joining the second network conference {reads on “joining the second network conference using the first conference state and the conferencing application”}.
Adams teaches method for taking a break in network conference (Paragraph 50-53); receive a request to enter a break mode in a network conference.
Therefore, it would have been obvious to one with ordinary skill in the art to modify the instant application with Adams to obtain the patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, 9-13, 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20110271212) in view of Ozeki (US 20110205328).
Regarding claim 1, Jones teaches, a method for transitioning between network conferences (Fig. 2, el. 224 and Paragraph 21, 30, 36 and Fig. 8, el. 806) the method comprising: 
attending a first network conference using a conferencing application (Paragraph 18, “conference application reads on establishing the conference”); 
displaying, on a display screen, Up-Next conference status comprising a meeting time (Fig. 8, el. 804) for a second network conference and images of attendees (Paragraph 24, The graphical representation may comprise a picture, photograph, icon, avatar, etc. for identifying the corresponding participant) that have joined the second network conference (Paragraph 25, Fig. 8, el. 806 and 104 and claim 20 “video conference”); and 
joining the second network conference using the conferencing application (Paragraph 36 and Fig. 8).
	Jones does not teach first conference state to interact with the first network conference, and the conference application applying the first conference state when joining the second network conference.
	Ozeki in the same art of endeavor teaches in a video conference system (abstract), first conference state to interact with the first network conference, and the conference application applying the first conference state when joining the second network conference (abstract, Paragraph 33, 35, 39).
	Therefore, it would have been obvious to one with ordinary skill in the art to modify Jones with Ozeki in order to improve system and allow easy and fast transition between the conferences.
Regarding claim 2, Jones in view of Ozeki teaches, joining the second network conference comprises ending participation in the first network conference (Jones: Paragraph 36; ending the conference).
Regarding claim 3, Jones in view of Ozeki teaches, joining the second network conference comprises: wiping video streams of participants of the first network conference from the display; and displaying video streams of participants of the second conference (Jones: when user ending the video conference and start the next one, the video streams of participants of the first network conference from the display and displaying video streams of participants of the second conference).
Regarding claim 6, Jones in view of Ozeki teaches, of joining the second network conference comprises joining the second network conference in response to received user input (Jones: Paragraph 30).
Regarding claim 7, Jones in view of Ozeki teaches, joining the second network conference comprises muting a microphone used for the second network conference (Jones: Paragraph 28, 35-36).
Regarding claim 9, Jones in view of Ozeki teaches, displaying comprises displaying the Up-Next conference status on a first portion of the display screen and displaying the first network conference on a second portion of the display screen (Jones: Fig. 8).
Regarding claim 10, see claim 1 rejection and “see Paragraph 19; the apparatus reads on a personal computer, a desktop computer, a laptop computer, a mobile computing device, a portable computing device, a smart phone, a cellular telephone, a landline telephone, a soft phone, a web-enabled electronic book reader, a tablet computer).
Regarding claim 11, see claim 2 rejection.
Regarding claim 12, see claim 3 rejection.
Regarding claim 15, see claim 6 rejection.
Regarding claim 17, see claim 9 rejection.
Regarding claim 18, see claim 1 rejection.
Regarding claim 19, see claim 2 rejection.
Regarding claim 20, see claims 6-7 rejection.
Claims 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20110271212) in view of Ozeki (US 20110205328) in view of Simon (US 20160062620).
Regarding claim 5, Jones in view of Ozeki teaches, requesting conference information for the second network conference based on the meeting identifier (Jones: Paragraph 30); receiving the conference information that includes the images of the attendees that have joined the second network conference (Jones: Paragraph 24, The graphical representation may comprise a picture, photograph, icon, avatar, etc. for identifying the corresponding participant); and determining the Up-Next conference status from the conference information (Dorner: Paragraph 63)
	Jones in view of Ozeki does not teach wherein the operation of displaying further comprises: obtaining a meeting identifier for the second network conference from a calendar database.
Simon in the same art of endeavor discloses obtaining a meeting identifier for the second network conference from a calendar database (Paragraph 38).
Therefore, it would have been obvious to one with ordinary skill in the art to modify Jones with Simon in order to improve system and allow easy and fast joining for the right conference.
Regarding claim 14, see claim 5 rejection.
Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20110271212) in view of Ozeki in view of Van Wyck (US 20160267228).
Regarding claim 8, Jones in view of Ozeki teaches, displaying comprises displaying the Up-Next conference status at a selected time interval before a start time of the second network conference.
	Van teaches displaying the Up-Next conference status at a selected time interval before a start time of the second network conference (Paragraph 74).
	Therefore, it would have been obvious to one with ordinary skill in the art to modify Jones with Van in order to improve system and allow easy and fast joining for the conference.
	Regarding claim 16, see claim 8 rejection.
Claims 4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20110271212) in view of Ozeki (US 20110205328) in view of Dorner (US 20050071427).
Regarding claim 4, Jones in view of Ozeki teaches, attending the first network conference, video and audio setting (Paragraph 278).
Jones in view of Ozeki does not teach storing at least one of video settings and audio settings as the first conference state.
          Dorner teaches in a video conference, using the conference setting in the upcoming conference (Paragraph 63), storing at least one of video settings and audio settings as the first conference state (Paragraph 73).
Therefore, it would have been obvious to one with ordinary skill in the art to modify Jones with Dorner in order to improve system and allow easy and fast transition between the conferences. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 572727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/          Primary Examiner, Art Unit 2652